United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Desmond Neurohr, for the appellant
Office of Solicitor, for the Director

Docket No. 06-573
Issued: February 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 10, 2006 appellant filed an appeal of a decision of the Office of Workers’
Compensation Programs dated November 21, 2005, denying his claim for a traumatic injury
sustained on June 26, 2005. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained an injury on June 26,
2005 while in the performance of duty.
FACTUAL HISTORY
On June 26, 2005 appellant, then a 49-year-old clerk, filed a traumatic injury claim
alleging that on June 26, 2005 he sustained an injury to his lower back and right leg when he
slipped and fell on a banana peel in a stairwell.
By letter dated June 29, 2005, the employing establishment challenged his claim based on
the time, date and place of injury. The employing establishment noted that appellant was not on

duty at the time of the alleged injury and the injury occurred at a facility at which appellant was
no longer employed.
On June 28, 2005 the Office received medical documents consisting of appellant’s triage
assessment, emergency physician record and a work status report.
In a letter dated July 18, 2005, the Office informed appellant that further information was
needed, specifically, evidence to support that appellant was injured while performing an
employment duty. In response, appellant submitted emergency reports, a written statement
describing the incident and a doctor’s prescription1 which stated that appellant was disabled and
would not return to work for another month.
In an August 18, 2005 decision, the Office denied appellant’s claim on the grounds that
the evidence was insufficient to establish that the injury arose out of and in the course of
employment.
In a September 19, 2005 letter, appellant requested reconsideration. Accompanying his
letter was a copy of his written statement describing the incident. Appellant stated that he came
to the employing establishment to take an examination for a job for which he had applied. An
investigative memorandum dated August 24, 2005 from the United States Postal Inspection
Service with exhibits was also submitted to the Office.
By decision dated November 21, 2005, the Office found that the evidence submitted did
not establish that the injury occurred in the performance of duty and affirmed the August 18,
2005 decision.
LEGAL PRECEDENT
In providing for a compensation program for federal employees, Congress did not
contemplate an insurance program against each and every injury, illness or mishap that might
befall an employee contemporaneous or coincidental with his employment; liability does not
attach merely upon the existence of an employee/employer relation.2 Instead, Congress provided
for the payment of compensation for disability or death of an employee resulting from personal
injury sustained while in the performance of duty. The Board has interpreted the phrase while in
the performance of duty to be the equivalent of the commonly found prerequisite in workers’
compensation law of rising out of and in the course of employment.3 In addressing this issue, the
Board has stated in the compensation field, it is generally held that an injury arises out of and in
the course of employment when it takes place: (a) within the period of employment; (b) at a
place where the employee may reasonably be expected to be in connection with the employment;
(c) while the employee is reasonably fulfilling the duties of the employment or engaged in doing
something incidental thereto; and (d) when it is the result of a risk involved in the employment or
1

The signature is illegible.

2

Bruce A. Henderson, 39 ECAB 692 (1988); Minnie M. Huebner, 2 ECAB 20 (1948).

3

Timothy K. Burns, 44 ECAB 125 (1992); Jerry L. Sweeden, 41 ECAB 721 (1990).

2

the risk is incidental to the employment or to the conditions under which the employment is
performed.4
Under the Federal Employees’ Compensation Act,5 an injury sustained by an employee,
having fixed hours and place of work, while going to or coming from work is generally not
compensable because it does not occur in the performance of duty. This is in accord with the
weight of authority under workers’ compensation statutes that such injuries do not occur in the
course of employment. However, many exceptions to the rule have been declared by courts and
workers’ compensation agencies. One such exception almost universally recognized is the
premises rule: an employee going to or coming from work is covered under workers’
compensation while on the premises of the employer. This exception includes a reasonable
interval before and after official working hours while the employee is on the premises engaging
in preparatory or incidental acts.6 What constitutes a reasonable interval depends not only on the
length of time involved, but also on the circumstances occasioning the interval and nature of the
employment activity. The mere fact that an injury occurs on an industrial premises following a
reasonable interval after working hours is not sufficient to bring the injury within the
performance of duty. The employee must also show that the injury resulted from some risk
incidental to the employment and that the employing establishment received some substantial
benefit from the activity involved.7
In determining whether an injury occurs in a place where the employee may reasonably
be or constitutes a deviation from the course of employment, the Board will focus on the nature
of the activity in which the employee was engaged and whether it is reasonably incidental to the
employee’s work assignment or represented such a departure from the work assignment that the
employee becomes engaged in personal activities, unrelated to his or her employment. The
Board has noted that the standard to be used in determining that an employee has deviated from
his or her employment requires a showing that the deviation was aimed at reaching some specific
personal objective.8

4

Barbara D. Heavener, 53 ECAB 142 (2001); Angela J. Burgess, 53 ECAB 568 (2002).

5

5 U.S.C. §§ 8101-8193.

6

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Industrial Premises, Chapter
2.804.4a. (August 1992).
7

Narbik A. Karamian, 40 ECAB 617 (1989).

8

Rebecca LeMaster, 50 ECAB 254 (1999).

3

ANALYSIS
Appellant’s injury did not occur at a time when one could reasonably say he was engaged
in his employer’s business. The alleged injury in this case occurred at an employing
establishment facility. This factor alone is not sufficient to establish entitlement to benefits for
compensation. The injury must have arisen out of and been in the course of employment. In
order to arise out of employment, the facts must show some substantial employer benefit or
requirement that gave rise to the injury.9
The Board finds that appellant was at the employing establishment facility solely for
personal reasons. On the date of the injury, June 26, 2005, appellant was not scheduled for work.
Additionally, he did not work at the facility where he was injured. Appellant was present at the
facility to make an appointment with the Postal Employee Development Center to take an
examination for a new position. The center was closed at the time appellant arrived. Appellant
states that he was not directed by his supervisor to go to the facility. He did not have an
appointment, did not call ahead of time and was stopping by the facility because he lived close
by. Appellant was not at the facility to perform his employment duties nor was he required to be
there. Thus, his activity at the facility was a personal errand and not a requirement of his
employment.10
The Board finds that appellant’s injury did not arise in the course of his employment. In
the absence of time and place, the burden of establishing work connection rests solely with
activity. There is no evidence that the employing establishment expressly or impliedly required
appellant’s presence at the time of the injury. Appellant’s activity at the time of the injury was
not required as a condition of his employment, nor was he involved in any preparatory activity
reasonably incidental to his employment activities as he was not scheduled to work at that time
or place.
CONCLUSION
The Board finds that appellant has not established that he sustained injury on June 26,
2005 arising in the course of his federal employment.

9

Catherine Callen, 47 ECAB 192 (1995).

10

Paula G. Johnson, 53 ECAB 722 (2002) (the claimant was injured while at the employing establishment on her
scheduled day off to remove plants from her office, a personal errand unrelated to her work duties).

4

ORDER
IT IS HEREBY ORDERED THAT the November 21, 2005 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

